                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

ARTHUR FAMULINER and RUSS                     )
MAPES, o/b/o himself and others               )
similarly situated, et al.,                   )
                                              )
                        Plaintiffs,           )       Case No. 19-00060-CV-W-ODS
                                              )
vs.                                           )
                                              )
WALMART INC., et al.,                         )
                                              )
                        Defendants.           )

         ORDER AND OPINION (1) GRANTING PARTIES’ JOINT MOTION TO STAY,
       (2) PRELIMINARILY APPROVING PROPOSED CLASS ACTION SETTLEMENT,
                     AND (3) SETTING FINAL FAIRNESS HEARING
       Pending are the parties’ joint motion to stay (Doc. #22) and joint motion for preliminary
approval of a class action settlement reached between Plaintiffs and Defendants (Doc. #23).
The Court has carefully reviewed the parties’ filings in this matter, including but not limited to
the pending motions and suggestions in support of the motions (Docs. #22-24), the Settlement
Agreement and Release and exhibits attached thereto (Doc. #23-1), and the declarations of
William Wickersham (Doc. #23-2) and Thomas Bender (Doc. #25). Having done so, the
parties’ motions (Docs. #22-23) are granted, and the Court orders as follows:
       1.      The parties have agreed to settle and resolve this matter based upon the terms
and conditions set forth in the Settlement Agreement and Release. Doc. #23-1.
       2.      The Settlement Agreement and Release, including exhibits thereto, is
preliminarily approved as fair, reasonable, and adequate, subject to further consideration at
the Final Fairness Hearing, which is discussed infra.
       3.      The definitions in the Settlement Agreement and Release are hereby
incorporated as though fully set forth in this Order, and capitalized terms shall have the
meanings attributed to them in the Settlement Agreement and Release.
       4.      Plaintiffs Arthur Famuliner and Russ Mapes (“Plaintiffs”), by and through their
counsel, investigated the facts and law relating to the matters alleged in the Petition,
conducted extensive legal research as to the sufficiency of the claims, and evaluated the risks
associated with continued litigation, class certification, trial, and potential appeal.




            Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 1 of 10
       5.       The Settlement was reached as the result of extensive arm’s length negotiations
between Plaintiffs’ counsel and Defendants’ counsel, and included, but was not limited to,
mediation with Ron Mitchell in St. Louis, Missouri in March 2019.
       6.       The Settlement confers substantial benefits upon the Settlement Class,
particularly in light of the damages Plaintiffs and Class Counsel believe are potentially
recoverable or provable at trial, and does so without the costs, uncertainties, delays, and risks
associated with continued litigation, class certification, trial, and potential appeal.
       7.       The Court conditionally certifies, for settlement purposes only, the following
Settlement Class:
       All persons and other entities who purchased Super Tech 303 Tractor
       Hydraulic & Transmission Oil from Walmart Stores in Missouri at any point in
       time from August 30, 2013 to present, excluding those who purchased for
       resale. Also excluded from the Settlement Class are Defendants, including
       any parent, subsidiary, affiliate or controlled person of Defendants;
       Defendants’ officers, directors, agents, employees and their immediate family
       members, as well as the judicial officers assigned to this litigation and
       members of their staffs and immediate families.

       8.       Pursuant to the Settlement Agreement and Release and for purposes of
settlement only, the Court preliminarily finds the prerequisites for a class action under Federal
Rules of Civil Procedure 23(a) and 23(b)(3) have been satisfied in that:
                (a)    The number Settlement Class members is so numerous that joinder of all
       members thereof is impracticable;
                (b)    There are questions of law and fact common to the Settlement Class that
       predominate over any questions affecting only individual members of the Settlement
       Class;
                (c)    Plaintiffs’ claims are typical of the Settlement Class members’ claims;
                (d)    Plaintiffs have fairly and adequately represented the Settlement Class’s
       interests and will continue to do so, and have retained experienced counsel to
       represent them;
                (e)    A class action is superior to other available methods for the fair and
       efficient adjudication of the controversy; and
The Court also concludes that because this matter is being settled rather than litigated, it need
not consider manageability issues that may be presented by the trial of a statewide class
action involving the issues in this case. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591,




                                        2
            Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 2 of 10
620 (1997). In making these findings, the Court has exercised its discretion in conditionally
certifying, for settlement purposes only, the Settlement Class on a statewide basis.
       9.      Preliminary approval is appropriate Federal Rule of Civil Procedure 23 in that the
monetary relief and other appropriate terms of the Settlement Agreement and Release are
such that “giving notice is justified by the parties' showing that the Court will likely be able to (i)
approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on
the proposal.” This Court determines it “will likely be able to approve” the Settlement
Agreement and Release pursuant to Rule 23(e)(2) because:
               (a)     The class representatives and class counsel have adequately
       represented the class;
               (b)     The proposal was negotiated at arm’s length;
               (c)     The relief provided for the class is adequate, taking into account (i) the
       costs, risks, and delay of trial and appeal; (ii) the effectiveness of any proposed method
       of distributing relief to the class, including the method of processing claims; (iii) the
       terms of the proposed award of attorneys’ fees, including timing of payment; (iv) and
       any agreement required to be identified by Rule 23(e)(3); and
               (d)     The proposal treats class members equitably relative to each other.
       With further regard to subsection (c)(iii), the Settlement Agreement and Release
       provides Defendants will separately pay the incentive awards and attorneys’ fees and
       expenses awarded by the Court, up to the thirty-three percent cap, in the same
       timeframe as the Class Settlement Fund is to be paid. With further regard to
       subsection (c)(iv), there are no agreements other than the Settlement Agreement and
       Release presented to the Court for approval.
       10.     The Court appoints Tom Bender and Dirk Hubbard from the law firm of Horn
Alyward & Bandy LLC; Gene Graham, William Carr, and Bryan White from the law firm of
White, Graham, Buckley & Carr, LLC; and Clayton Jones from the Clayton Jones Law Firm in
Raymore, Missouri, as counsel for the Settlement Class (“Class Counsel”). For purposes of
these settlement approval proceedings, the Court finds Class Counsel are competent and
capable of exercising their responsibilities as Class Counsel.
       11.     The Court designates named Plaintiffs Arthur Famuliner and Russ Mapes as the
representatives of the Settlement Class.




                                        3
            Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 3 of 10
       12.    The Court appoints RG/2 Claims Administration LLC to serve as the Settlement
Administrator, which shall perform the Settlement Administrator’s duties as set forth in the
Settlement Agreement and Release.
       13.    By this Order, the Court exercises subject matter and personal jurisdiction over
the Settlement Class for purposes of evaluating the final certification of the Settlement Class
and the fairness and adequacy of the Settlement.
       14.    A Final Fairness Hearing will be held at 10:00 a.m. on March 3, 2020, in
Courtroom 8C at the Charles Evans Whittaker Courthouse, 400 East Ninth Street, Kansas
City, Missouri 64106. At the hearing, the Court will consider: (a) the fairness, reasonableness,
and adequacy of the Settlement; (b) the entry of any final order and/or judgment in this matter
with respect to the Settlement Class; (c) applications for Representative Plaintiff Awards for
services rendered; (d) applications for attorneys’ fees and expenses; and (e) other related
matters. The hearing may be postponed, adjourned, or continued by the Court without further
notice to the Settlement Class members. After the hearing, the Court may enter a final order
and judgment in accordance with the Settlement Agreement and Release adjudicating the
rights of the Settlement Class members with respect to the claims being settled.
       15.    Pending the Final Fairness Hearing, all proceedings in this matter, other than
proceedings necessary to carry out or enforce the terms and conditions of the Settlement
Agreement and Release and this Order, are stayed.
       16.    The Court approves the form and content of the Long Form Notice attached as
Exhibit D (Doc. #23-1, at 69-84) and Summary Notice attached as Exhibit E (Doc. #23-1, at
85-86) to the Settlement Agreement and Release.
       17.    The Court finds the Long Form Notice and Summary Notice are reasonable;
constitute due, adequate, and sufficient notice to all persons entitled to receive notice; and
meet the requirements of due process and Federal Rule of Civil Procedure 23. The Court
finds the manners of dissemination of the Long Form Notice and Summary Notice described
herein comply with Federal Rule of Civil Procedure 23(e) as they are reasonable manners of
providing notice to the Settlement Class members who would be bound by the Settlement.
The Court also finds the manners of dissemination of the Long Form Notice and the Summary
Notice described herein comply with Rule 23(c)(2) as they are the best practicable notices
under the circumstances, provide individual notice to all Settlement Class members who can
be identified through a reasonable effort, and are reasonably calculated, under all the
circumstances, to apprise the Settlement Class members of the pendency of this matter, the


                                      4
          Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 4 of 10
terms of the Settlement, and their right to object to the Settlement or exclude themselves from
the Settlement Class.
       18.    Settlement Class members may request the particularized Long Form Notice
and Claim Form through the Settlement Website and Settlement Administrator. The
Settlement Class members will have until the date identified herein to submit Claim Forms.
       19.    Notice shall be provided to the Settlement Class members in compliance with
the following procedures:
              (a)     Within ten business days after entry of this Order, Defendants shall
       provide to the Settlement Administrator, to the extent available, the full name and last
       known address of each member of the Settlement Class and, where available, the
       number of five-gallon buckets of Super Tech 303 Tractor Hydraulic & Transmission Oil
       purchased by each Settlement Class member during the Class Period.
              (b)     Within thirty calendar days after receipt of the information set forth in the
       immediately preceding paragraph, the Settlement Administrator shall mail by bulk
       mailing Long Form Notices in substantially the form attached to the Settlement
       Agreement as Exhibit D to the last known mailing address of each member of the
       Settlement Class. The Long Form Notice shall be accompanied by a Claim Form
       substantially in the form attached to the Settlement Agreement as Exhibit C. The date
       on which the Settlement Administrator first mails direct mail notice pursuant to this
       paragraph shall be the “Notice Date.” For any initial direct mail notice returned as
       undeliverable within twenty-one calendar days after mailing, the Settlement
       Administrator shall attempt to locate a new address through an address search or any
       other reasonably available means. If a new address is located, the Settlement
       Administrator shall promptly re-mail the initial notice. If, after a second mailing, the
       notice is again returned, no further efforts need be taken by the Settlement
       Administrator to send the direct mail notice.
              (c)     Within thirty calendar days after entry of this Order, but no later than the
       Notice Date, the Settlement Administrator shall: (1) secure and maintain a Post Office
       Box or similar mailing address for the receipt of Claim Forms, opt-out notices, and any
       other correspondence related to the Settlement; and (2) establish a unique, case-
       specific e-mail address for online receipt of Claim Forms, opt-out notices, and any other
       correspondence related to the Settlement.




                                     5
         Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 5 of 10
               (d)    Within thirty calendar days after entry of this Order, but no later than the
       Notice Date, the Settlement Administrator shall create and maintain an operating
       website (the “Settlement Website”) that: (1) contains downloadable copies of the
       Court’s Preliminary Approval Order, Long Form Notice, the Settlement Agreement and
       Release, Claim Form, and, when filed, motions for attorneys’ fees, expenses, and/or
       incentive fees for the Settlement Class representatives; (2) post subsequent notices
       agreed upon by the Parties; and (3) allows Settlement Class members to submit claims.
               (e)    Within thirty calendar days after entry of this Order, but no later than the
       Notice Date, the Claims Administrator shall set up a toll-free telephone number for
       receiving toll-free calls related to the Settlement. That telephone number shall be
       maintained until sixty calendar days after the Bar Date.1 After that time, and for a
       period of ninety calendar days thereafter, a person or a recording will advise callers to
       the toll-free telephone number that the deadline for submitting claims has passed and
       the details regarding the Settlement may be reviewed on the Settlement Website.
               (f)    On the Notice Date or as close thereto as reasonably practicable under
       the circumstances, the Settlement Administrator shall cause the Summary Notice in
       substantially the form attached as Exhibit E to the Settlement Agreement and Release
       be published in the following publications:
                         i.   Missouri Farmer Today
                        ii.   Springfield News Leader
                       iii.   Kansas City Star
                       iv.    St. Louis Post-Dispatch
                        v.    Columbia Daily Tribune
                       vi.    Jefferson City News Tribune
                      vii.    St. Joseph News-Press
                      viii.   Daily American Republic
                       ix.    Southeastern Missourian
                        x.    The Examiner
                       xi.    Joplin Globe
                      xii.    Hannibal Courier-Post


1As set forth infra, the “Bar Date” shall be one hundred fifty (150) calendar days after the Notice
Date unless otherwise extended by written agreement of the parties’ counsel, provided the
Settlement Website is promptly updated to reflect an extension of the Bar Date.

                                      6
          Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 6 of 10
              The Summary Notice shall be published once in each publication, with the notice
              to be approximately one-half page in size for Missouri Farmer Today and
              approximately one-eighth page in size for the remaining publications, said sizes
              subject to reasonable modification, as necessary, by agreement of the Parties
              and with the approval of the Settlement Administrator.
              (g)    The Settlement Administrator shall mail a Claim Form to each person
       and/or entity that makes such request.
              (h)    Claim Forms shall be available through the Settlement Website.
       20.    Each Settlement Class member who wishes to be excluded from the Settlement
Class and follows the procedures set forth in this Paragraph shall be excluded:
              (a)    Putative class members wishing to opt out of the Settlement must send a
       written request to be excluded from the Settlement to the Settlement Administrator.
       The written request must be sent on or before the Bar Date, and must be sent via fax,
       United States mail, e-mail, or electronically via the Settlement Website. The request to
       be excluded from the Settlement Class must include the member’s name, address, and
       telephone number, and must provide a clear statement communicating that he, she, or
       it elects to be excluded from the Settlement Class, does not wish to be a Settlement
       Class Member, and elects to be excluded from any judgment entered pursuant to the
       Settlement.
              (b)    Any request for exclusion or opt out sent to the Settlement Administrator
       by United States mail must be postmarked on or before the Bar Date. The date of the
       postmark on the mailing envelope shall be the exclusive means used to determine
       whether a request for exclusion sent by United States mail has been timely submitted.
              (c)    Settlement Class members who fail to submit a valid and timely request
       for exclusion on or before the date specified in this Order shall be bound by all terms of
       the Settlement Agreement and Release and the Court’s Final Order and Judgment,
       regardless of whether they requested exclusion from the Settlement.
              (d)    All persons or entities who properly elect to opt out of the Settlement
       shall not be Settlement Class members and shall relinquish their rights to benefits with
       respect to the Settlement Agreement and Release, should the Settlement be approved.
       21.    Any Settlement Class member who has not timely submitted a written request
for exclusion from the Settlement Class, and thus is a Settlement Class member, may ask the
Court to deny approval by filing an objection. Settlement Class members cannot ask the Court


                                     7
         Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 7 of 10
to order a larger settlement; the Court can only approve or deny the settlement. If the Court
denies approval, no settlement payments will be sent out, and the lawsuit will continue. If a
Settlement Class member wants that to happen, he/she must object in accordance with the
following procedure:
              (a)      A Settlement Class member who intends to object to the fairness,
       reasonableness, or adequacy of the Settlement must, by no later than the Bar Date:
                       i. File a written objection with the Court either by mailing it to Office of
                          the Clerk of Court, United States District Court for the Western District
                          of Missouri, 400 East Ninth Street, Kansas City, Missouri, 64106; by
                          filing it in person at any location of the United States District Court for
                          the Western District of Missouri; or by electronic filing; and
                       ii. Serve a copy of the same on counsel for the parties at the addresses
                          set forth in the Settlement Agreement.
              (b)      In the written objection, the Settlement Class member must provide the
       information required on the Claim Form, state the member’s full name, current address,
       telephone number, the reason(s) for the objection, whether he/she intends to appear at
       the Final Fairness Hearing on his/her own behalf or through counsel, and a list of all
       cases in which the objector or objector’s counsel has objected to a class-action
       settlement in the last five years. Documents supporting the objection must also be
       attached to the written objection, and if the objecting Settlement Class member intends
       to call witnesses at the Final Fairness Hearing, those witnesses must be identified by
       providing each witness’s name, address, and telephone number. Objections must be
       signed by the member of the Settlement Class or by his/her counsel. Any Settlement
       Class member who fails to file and timely serve written objections in the manner
       specified herein shall be deemed to have waived all objections and shall be foreclosed
       from making any objection (whether by appeal or otherwise) to the Settlement.
              (c)      Any Settlement Class member who timely filed a written objection, as
       provided for herein, may appear at the Final Fairness Hearing, either in person or
       through an attorney hired at the Settlement Class member’s own expense to object to
       the fairness, reasonableness, or adequacy of the Settlement. A Settlement Class
       member or his/her counsel intending to make an appearance at the Final Fairness
       Hearing must: (i) file a notice of appearance with the Court no later than ten business
       days prior to the Final Fairness Hearing; and (ii) serve a copy of such notice of


                                     8
         Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 8 of 10
       appearance on counsel for all Parties. The Court may impose reasonable limitations on
       the number of witnesses permitted to testify along with reasonable time limits on any
       such testimony.
       22.     Class Counsel shall file their application(s) for attorneys’ fees and expenses by
no later than ten business days before the Bar Date.
       23.     Papers in support of final approval of the Settlement Agreement and Release,
and in response to any objections to the Settlement Agreement and Release or Class
Counsels’ fee application, shall be filed with the Court by no later than ten business days
before the date of the Final Fairness Hearing.
       24.     The Bar Date shall be one hundred fifty calendar days after the Notice Date.
The Bar Date may be extended by written agreement of the parties through Class Counsel and
Defense Counsel without further approval of the Court or notice to the Settlement Class,
provided the Settlement Website is promptly updated to reflect any extension of the Bar Date.
       25.     These dates of performance may be extended by Order of the Court, for good
cause shown, without further notice to the Settlement Class. Settlement Class members may
check the Settlement Website regularly for updates and further details regarding extensions of
these dates of performance. Settlement Class members may also access the Court’s docket
in this matter through the Public Access to Court Electronic Records (PACER) system at
https://www.mow.uscourts.gov/, or by visiting the office of the Clerk of the Court for the United
States District Court for the Western District of Missouri, 400 East Ninth Street, Kansas City,
Missouri, 64106, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court
holidays.
       26.     If, for any reason, a Final Order and Judgment as contemplated in the
Settlement Agreement and Release is not entered, the Settlement Agreement and Release is
terminated pursuant to its terms, or the Effective Date does not occur, the following shall apply:
               (a)    All orders and findings entered in connection with the Settlement
       Agreement and Release shall become null and void and have no force and effect, and
       shall be subject to use and reference limitations agreed to by the parties to the
       Settlement Agreement and Release;
               (b)    The conditional certification of the Settlement Class pursuant to this
       Order shall be vacated automatically, and this matter shall proceed as though the
       Settlement Class had never been certified pursuant to the Settlement Agreement and
       Release and this Order;


                                        9
            Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 9 of 10
              (c)     The Court’s prior Orders not pertaining to preliminary certification of the
       Settlement Class shall, subject to this Order, remain in force and effect, subject to
       extensions or modifications of deadlines as appropriate under the circumstances and in
       the Court’s discretion; and
              (d)     Nothing in this Order or pertaining to the Settlement Agreement and
       Release, including documents or statements generated or received pursuant to the
       claims administration process, shall be used as evidence in any further proceeding in
       this case except as agreed to by the parties to the Settlement Agreement and Release.
       27.    Pending final determination of whether the proposed settlement should be
approved, no Settlement Class member (directly, derivatively, in a representative capacity, or
in any other capacity) may commence or continue an action against any of the Released
Parties in any court or tribunal asserting any of the Released Claims (as that term is defined in
the Settlement Agreement and Release).
       28.    Nothing contained in this Order is, or may be construed as, a presumption,
concession, or admission by or against Defendants, or any Released Party (as that term is
defined in the Settlement Agreement and Release) of any alleged or asserted default, liability,
or wrongdoing as to any facts or claims alleged or asserted in this matter, or in any actions or
proceedings, whether civil, criminal, or administrative.
       29.    Class Counsel and Defense Counsel are hereby authorized to use all
reasonable procedures in connection with approval and administration of the Settlement that
are not materially inconsistent with this Order or the Settlement Agreement and Release,
including making, without further approval of the Court, minor changes to the form or content
of the Long Form Notice, Summary Notice, and other exhibits to the Settlement Agreement
and Release that they jointly agree are reasonable or necessary.


IT IS SO ORDERED.

                                                   /s/ Ortrie D. Smith
                                                   ORTRIE D. SMITH, SENIOR JUDGE
DATE: June 21, 2019                                UNITED STATES DISTRICT COURT




                                     10
         Case 4:19-cv-00060-ODS Document 27 Filed 06/21/19 Page 10 of 10
